622 F.2d 1226
23 Fair Empl.Prac.Cas.  739,24 Empl. Prac. Dec. P 31,371W. B. COKE, Jr., Plaintiff-Appellant,v.GENERAL ADJUSTMENT BUREAU, INC., Defendant-Appellee.
No. 77-2874.
United States Court of Appeals, Fifth Circuit.
July 16, 1980.

Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., Senior District Judge.
Edward B. Cloutman, III, Dallas, Tex., for plaintiff-appellant.
Kalvin M. Grove, Burton L. Reiter, Lawrence M. Cohen, Chicago, Ill., for defendant-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion, 5 Cir., 1980, 616 F.2d 785).
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.